Citation Nr: 1713178	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  97-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder prior to March 26, 2007.

2. Entitlement to an evaluation in excess of 20 percent disabling for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1996 and November 1996 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This case has a complicated procedural history.  Initially, only the issue of an increased disability rating for duodenal ulcer disease was certified to the Board.  That issue was remanded in April 1999 and September 2003 for development; the Board issued a rating decision in February 2006 which denied an increased rating for that disability.  The Veteran appealed the Board's decision to the United States Court of Appeals  for Veterans Claims (Court), which granted a Joint Motion for Remand in August 2007, vacating the February 2006 decision and remanding it to the Board for further development.  

Particularly, the August 2007 Joint Motion found that the Veteran's December 1996 VA Form 9 (Appeal to the Board of Veterans' Appeals), which formalized the increased rating claim for duodenal ulcer disease, also effectively included a Notice of Disagreement with a claim for service connection of a psychiatric disorder, claimed as generalized anxiety disorder, with episodes of depression and personality disorder, passive-aggressive type.  Because the outcome of that service-connection claim could have a direct bearing on the increased rating claim for duodenal ulcer disease, the issues were intertwined, and thus required a remand to the Board.

In December 2008, the Board remanded both claims so that a statement of the case could be issued regarding the service connection claim.  In July 2014, the Board recognized that, during the pendency of the appeal, the Veteran had been granted service connection for a posttraumatic stress disorder (PTSD), effective March 26, 2007.  Therefore, the Board recharacterized the service connection claim as a claim for service connection of an acquired psychiatric disability other than PTSD, and remanded the claims so that the issue could be readjudicated under the new characterization.  

In light of the above, and after a careful review of the complete record, the Board has again recharacterized the service connection claim as "entitlement to service connection for an acquired psychiatric disability prior to March 26, 2007."  This takes into consideration the grant of service connection for PTSD, effective March 26, 2007, and acknowledges the Court's finding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), which holds that a claim for a mental health disability includes any psychiatric disability that may be reasonably encompassed by the description of the claim, reported symptoms, and other information of record.  Essentially, in granting PTSD, effective March 2007, the Veteran was partially granted his 1996 claim for a psychiatric disorder, although the RO only considered it from the date of his claim specifying PTSD.  Therefore, the Board will consider the claim  the claim prior to the March 2007 effective date.  


FINDINGS OF FACT

1. The Veteran has an acquired psychiatric disability, variously described as "anxiety," "generalized anxiety disorder with episodes of depression and personality disorder, passive-aggressive type," and "PTSD," which is at least as likely as not related to his in-service combat stressors.  

2. For all periods on appeal the Veteran's duodenal ulcer disease has been manifested by continuous but moderate manifestations.


CONCLUSIONS OF LAW

1. The criteria for service connection of an acquired psychiatric disability, prior to March 26, 2007, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

2. The criteria for a rating in excess of 20 percent for duodenal ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.27, 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in March 2003, July 2003, May 2007, and January 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006)

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, various medical and internet Social Security Administration (SSA) records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection 

The Veteran seeks service connection for an acquired psychiatric disorder prior to March 26, 2007.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be granted.  

It is undisputed that the Veteran has a an acquired psychiatric disorder, variously diagnosed as "psychological factors affecting physical condition," "anxiety," "generalized anxiety disorder with episodes of depression and personality disorder, passive-aggressive type," and "PTSD."  In fact, the Board observes that the Veteran was noted to have a diagnosis of PTSD of moderate severity as early as his December 2002 VA examination.  

The Board also observes that in December 2007, the RO issued a rating decision that granted service connection for PTSD, effective March 26, 2007 (the date the Veteran submitted a statement specifically requesting service connection for PTSD).  That grant was made following an October 2007 VA examination which found a medical nexus between the Veteran's psychiatric disability, then described as PTSD, and his in-service stressors, conceded based on his combat duty.  

The Veteran filed a claim of service connection for a psychiatric disability, separate from his ulcer disorder, in November 1996.  Since that time, the Veteran's psychiatric disability has been variously diagnosed.  He is a combat veteran with conceded in-service stressors, and a VA examiner found, in October 2007, that his disability was likely related to his stressors.  

As such, the Board is satisfied that the Veteran's claim of service connection for an acquired psychiatric disability, variously diagnosed, is granted for the period between November 18, 1996, and March 26, 2007.       

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's duodenal ulcer disease, entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, "it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran is service connected for psychophysiologic gastrointestinal disorder with duodenal ulcer disease, rated for all periods on appeal as 20 percent disabling.  The Veteran's disability is rated under Diagnostic Code 9502-7305, which implies both a psychiatric aspect (9502), as well as duodenal ulcers (7305).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2016).  (The Board notes that Diagnostic Code 9502 refers to a code used to rate psychological factors prior to November 7, 1996, and which is no longer part of the present Diagnostic Code).  

As is discussed above, this matter previously came before the Board in February 2006, at which point the Board evaluated the disability under both the applicable psychological diagnostic codes and the codes applicable to duodenal ulcers, finding that the gastrointestinal rating criteria provided for a higher rating.  At that time, despite the presence of psychiatric symptoms associated with the Veteran's gastrointestinal difficulties, the Board found that the Veteran's gastrointestinal disability was the predominant disability for rating purposes.  The Veteran appealed that decision to the Court and the parties subsequently agreed that an appeal for service connection of a psychiatric disability separate from his duodenal ulcer disease had also been raised, therefore, the Court overturned the Board's prior decision because it was likely intertwined with the service connection claim.  

The Board observes that it has granted the claim of service connection for a psychiatric disability throughout the period on appeal, above.  Therefore, evaluating the Veteran's psychophysiological gastrointestinal disorder with duodenal ulcer disease as a psychiatric disability would require the Board to evaluate his psychiatric manifestations under different diagnoses, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2016).  As such, the Board will evaluate the Veteran's gastrointestinal disability under the applicable gastrointestinal diagnostic code only.  The RO will assign ratings for the acquired psychiatric disability separately, per the Board's grant of service connection, above.

Under Diagnostic Code 7305, duodenal ulcers are assigned a 10 percent rating for mild manifestations with recurring symptoms once or twice a year.  Moderate symptoms with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations are assigned a 20 percent rating.  A 40 percent rating is given when duodenal ulcers result in moderately severe disability with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging about 10 days or more in duration at least four or more times a year.  Finally, a 60 percent evaluation is warranted for severe duodenal ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).  

After a careful review of the evidence, the Board finds that the Veteran's duodenal ulcer disease is appropriately rated as 20 percent disabling for all periods on appeal.  
Specifically, at a VA examination in March 1996, the Veteran reported epigastric burning pain and heartburn, but denied nausea or vomiting, hematemesis or melena at any time.  Appetite was variable and eight was stable.  Treatment was accomplished with H2 Blockers plus antacids of several types.  The Veteran was not anemic.  Pain was mostly epigastric.  No actual ulcer was noted at that time.  No signs of hiatal hernia or gastroesophageal reflux were found on upon barium swallow study.  The duodenal bulb had a clover leaf deformity, although no gross evidence of intrinsic abnormalities were found.  

At an October 2002 VA examination was conducted with the Veteran's chief complaint being upper abdominal pain, treated with ranitidine and antacids.  No history of vomiting, hematemesis, or melena was noted with the exception of one episode in 1988, prior to the Veteran's claim for an increase.  No circulatory disturbances were noted after meals and no hypoglycemic reactions were recorded.  He reported pain almost every day, relieved by medication.  He had lost about 30 pounds over the prior 10 years, but no signs of anemia were found.  

At an evaluation in July 2005, the Veteran reported epigastric burning pain, heartburn, and acid reflux since the 1970s.  Treatment was accomplished with oral antacids.  No vomiting was noted.  No hematemesis or melena was reported.  Treatment consists of oral medications.  No circulatory disturbances after meals or hypoglycemic reactions were found.  No history of diarrhea or constipation was reported.  No episodes of colicky pain were reported, nor was nausea.  He complained of severe abdominal pain, of the dull type.  Weight was consistently stable.  No signs of anemia were found.  Epigastric pain and some tenderness were reported with no rebound.  

Finally, in November 2009, the Veteran was again afforded a VA examination.  At that time the Veteran reported continued epigastric burning sensation with reflux, treated with oral medication daily and diet.  The Veteran denied periods of incapacitating episodes, abdominal colic, nausea or vomiting, and abdominal distention.  Gnawing or burning pain was reported several times a week, one to several hours after eating, and lasting between one and two hours.  Symptoms were relieved by antacids.  No episodes of hematemesis or melena were reported.  No history of vomiting or diarrhea, although he did report weekly nausea.  The Veteran had no signs of anemia, weight loss or malnutrition.  Examination showed adequate swallowing mechanism and peristaltic activity of the esophagus.  

The Veteran's private treatment records generally document episodes of stomach and epigastric pain.  No evidence of weight loss, anemia, vomiting, hematemesis or melena, or incapacitating episodes is recorded.  

In sum, there is no evidence of moderately severe disability such as anemia or weight loss and he has consistently denied incapacitation episodes.  Rather, his complaints have consistently been of burning epigastric pain, tenderness, and acid reflux, which are treated with oral medications.  He has consistently denied more serious symptoms such as vomiting and there have been no findings of hematemesis or melena.  Ultimately, the Board concludes that the symptoms which have been consistent throughout his medical records indicate that his symptoms are moderate at most.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's ulcer disease.  The Veteran's service-connected duodenal ulcer disease is productive of symptoms specifically identified in the Rating Schedule, such as pain, tenderness and reflux.  The rating criteria are therefore adequate to evaluate the Veteran's epigastric disability and referral for consideration of extraschedular rating is not warranted.  Moreover, as was stated above, the Veteran receives, or will receive, a separate disability rating for his associated psychiatric symptoms.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected for coronary artery disease, diabetes mellitus, diabetic nephropathy, and PTSD/acquired psychiatric disorder.  Although there is some evidence that the Veteran's psychiatric disabilities may cause some gastrointestinal symptoms, the Board notes that there is no evidence that such symptoms have cause any type of exceptional disability picture not anticipated by the rating criteria, such as marked interference with employment or frequent periods of hospitalization.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In sum, the Board finds that the Veteran's duodenal ulcer disease has been manifested by continuous moderate manifestations for all periods on appeal.  Accordingly, a 20 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7305 is appropriate for all periods on appeal.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2016)


ORDER

Service connection for an acquired psychiatric disability prior to March 26, 2007, is granted.  

A disability rating in excess of 20 percent for psychophysiological gastrointestinal disorder with duodenal ulcer disease is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


